Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 29, 2021

                                      No. 04-18-00411-CV

REPSOL OIL AND GAS USA, LLC as successor of Talisman Energy USA Inc, Statoil Texas
        Onshore Properties, LLC, and Statoil Pipelines, LLC, and OGE, LLC,
                                    Appellants

                                                v.

 MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings LLC, JAR Resources Holdings,
                    L.P., and TMRX Petroleum, LLC,
                               Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 14-08-00158-CVL
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER

        On January 20, 2021, appellees/cross-appellants OGE, LLC and Matrix Petroleum, LLC, Matrix
Petroleum Holdings LLC, JAR Resources Holdings L.P., and TMRX Petroleum, LLC filed a Conditional
Motion for Leave to File a Sur-Reply to Repsol’s Reply. The motion is GRANTED.


       It is so ORDERED on this 29th day of January, 2021.

                                                                         PER CURIAM



       ATTESTED TO: _______________________________
                    MICHAEL A. CRUZ, Clerk of Court